DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3 are rejected under 35 U.S.C. 102(b) as being anticipated by US Patent 8220262 to Robinson.
As to claim 1, Robinson discloses A method of controlling a turbocharged engine system comprising: receiving a boost mode selection signal (-range select- Col 4, line 37-62; -mode select- Col 9, Line 50-Col 10 Line 14); and controlling the turbocharged engine system in response to the boost mode selection signal (Fig 6). 
As to claim 2, Robinson discloses receiving the boost mode selection signal comprises receiving the boost mode selection signal from a user interface (Fig 2).
As to claim 3, Robinson discloses controlling the turbocharged engine system comprises scaling a boost set point of the turbocharged engine based on the boost mode selection signal (-mode select- Col 9, Line 50-Col 10 Line 14; changing from a selection of economy where the maximum boost set point is 2psi to Normal mode where maximum boost setpoint if 6psi scales the maximum boost setpoint by 300%).
Allowable Subject Matter
Claim 4-25 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While US Patent 8220262 is the closest art of record where there are no teachings in the prior art for a boost set point that has a scaling factor determined and applied to the boost set point, which as understood in the scope of the specification to be a multiplication factor, which further meets with common definitions of the term, such that the scaling factor is in response to a user input boost mode selection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3748